UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-2461



JOHNNY MICHAEL PERRY,

                                              Plaintiff - Appellant,


          versus


BARB MORRONE; JUANITA STATEN; RICHARD PERRY;
RIC MORRONE; MABEL SMITH; WAYNE COUNTY
SHERIFF'S DEPARTMENT; CITY OF KENOVA, WEST
VIRGINIA; JIM PERRY; DAVID PERRY; DOROTHY
PERRY; MILDRED MITCHELL-BATEMAN HOSPITAL,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.     Robert C. Chambers,
District Judge.    (CA-04-792; CA-04-793; CA-04-794; CA-04-795;
CA-04-796; CA-04-797; CA-04-798; CA-04-799; CA-04-810; CA-04-1080;
CA-04-1111)


Submitted:   March 10, 2005                 Decided:   March 14, 2005


Before LUTTIG, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Johnny Michael Perry, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Johnny Michael Perry appeals the district court’s order

accepting the recommendation of the magistrate judge and dismissing

his civil actions.     We have reviewed the record and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court.   See Perry v. Morrone, Nos. CA-04-792; Ca-04-793;

CA-04-794; CA-04-795; CA-04-796; CA-04-797; CA-04-798; CA-04-799;

CA-04-810; CA-04-1080; CA-04-1111 (S.D.W. Va. filed Nov. 3, 2004;

entered Nov. 4, 2004 and Nov. 5, 2004).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                               - 2 -